DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the insulation layer, in combination with the other limitations of claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Examiner notes that claim appears drawn to the embodiment shown in FIG. 3, but there is no insulation layer as claimed shown in this embodiment. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. No. 2005/0077531 A1) in view of Yoshida (U.S. Pub. No. 2002/0125043 A1).
Regarding claim 1, Kim discloses a micro light-emitting device display apparatus, comprising: 

at least one micro light-emitting device disposed on the circuit substrate (FIG. 2: 120, see paragraph 0035) and comprising at least one electrode (FIG. 2: 126a/b, see paragraph 0035); and
at least one conductive bump disposed between the circuit substrate and the at least one micro light-emitting device (FIG. 2: 116/118, see paragraph 0034), and the at least one electrode of the at least one micro light-emitting device is electrically connected to the at least one pad of the circuit substrate with the at least one conductive bump (FIG. 2: 126 connected to 112/114 with 116/118).
Kim is silent in regard to at least one of the at least one pad and the at least one electrode has at least one closed opening, wherein the at least one conductive bump extends into the at least one closed opening and defines at least one void with the at least one closed opening.
Yoshida discloses the at least one pad has at least one closed opening (FIG. 1: opening in 5, see also FIG. 5(a)/(e)/(f) showing the opening as being closed, see paragraph 0037), wherein the at least one conductive bump extends into the at least one closed opening and defines at least one void with the at least one closed opening (FIG. 1: void within bumps 3, see paragraph 0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Yoshida to the teachings of Kim such that the pads have an opening defining a void in the bumps. The motivation to do so is to provide a means for testing and inspecting the electrical continuity through the bumps (see paragraph 0027).
Regarding claim 2, Kim discloses the circuit substrate has a surface, and the circuit substrate comprises a plurality of pads (FIG. 1: 110 with pads 112/114). Kim, as previously 
Regarding claim 3, Kim, as previously modified by Yoshida, discloses an orthographic projection of the at least one conductive bump on the circuit substrate completely overlaps an orthographic projection of the at least one closed opening on the circuit substrate (Yoshida FIG. 1/5: bump 3 surrounds outsides of 5a/5b meaning its projection overlaps with that of the closed opening).
Regarding claim 4, Kim, as previously modified by Yoshida, discloses an orthographic projection of the at least one conductive bump on the circuit substrate partially overlaps an orthographic projection of the at least one closed opening on the circuit substrate (Yoshida FIG. 1/5: bump 3 surrounds outsides of 5a/5b meaning its projection overlaps with that of the closed opening; Examiner notes that something which completely overlaps also “partially” overlaps under the broadest reasonable interpretation. Partially does not mean “only partially” and as such the bump in Yoshida can be said to partially overlap the opening).
Regarding claim 10, Kim discloses the at least one closed opening comprises a shape of a polygon or circle (see Yoshida FIG. 5).
Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. No. 2005/0077531 A1) in view of Yoshida (U.S. Pub. No. 2002/0125043 A1) as applied to claim 1 above, and further in view of Katsuno et al. (U.S. Pub. No. 2010/0051995 A1).
Regarding claim 5, Kim discloses the at least one micro light-emitting device further comprises:
an epitaxial structure layer comprising a first-type semiconductor layer, a light emitting layer, and a second-type semiconductor layer (see paragraph 0035) and having a surface and through hole (bottom surface of 125 being the surface, through hole corresponding to mesa-etch), wherein the at least one electrode is disposed on the surface (FIG. 2: 126 disposed on bottom of 125),

Kim discloses the through hole penetrating the second-type semiconductor layer and the light-emitting layer, but does not explicitly disclose penetrating a part of the first-type semiconductor layer. Kim is further silent in regard to an insulating layer disposed on the surface and an inner wall of the through hole, and the second electrode passes through the insulating layer.
Katsuno discloses a through hole penetrating the second-type semiconductor layer, the light-emitting layer and a part of the first-type semiconductor layer (FIG. 3: hole to connect to 1 penetrates into layer 1, see paragraph 0041), and an insulating layer disposed on the surface and an inner wall of the through hole, and the second electrode passes through the insulating layer (FIG. 3: 11, see paragraph 0042). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Katsuno to the teachings of Kim so as to provide a guide during assembly, and reflect light emitted by the light emitting layer (see paragraph 0046).
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (U.S. Pub. No. 2005/0077531 A1) in view of Yoshida (U.S. Pub. No. 2002/0125043 A1) and  as applied to claim Katsuno et al. (U.S. Pub. No. 2010/0051995 A1) above, and further in view of Wakaki (U.S. Patent No. 10,727,385 B2).
Regarding claim 6, the combination is silent in regard to the second electrode has the at least one closed opening, and the at least one closed opening is a groove.
Wakaki discloses the second electrode has the at least one closed opening, and the at least one closed opening is a groove (FIG. 2: 22, see col. 4, line 5; see also 21c, col. 6, line 38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the .
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (U.S. Patent No. 10,971,890 B2) in view of Yoshida (U.S. Pub. No. 2002/0125043 A1).
Regarding claim 1, Zou discloses micro light-emitting device display apparatus, comprising:
a circuit substrate comprising at least one pad (FIG. 3: substrate 213 with pads 214, see col. 3, line 42);
at least one micro light-emitting device disposed on the circuit substrate (FIG. 3: 200, see col. 3, line 51) and comprising at least one electrode (FIG. 1: 108, see col. 3, line 38), and
at least one conductive bump disposed between the circuit substrate and the at least one micro light-emitting device (FIG. 3: 215, see col. 3, line 56), and the at least one electrode of the at least one micro light-emitting device is electrically connected to the at least one pad of the circuit substrate with the at least one conductive bump (FIG. 3: 215 connects 108 on each device to pad 214)
Zou is silent in regard to at least one of the at least one pad and the at least one electrode has at least one closed opening; wherein the at least one conductive bump extends into the at least one closed opening and defines at least one void with the at least one closed opening.
Yoshida discloses the at least one pad has at least one closed opening (FIG. 1: opening in 5, see also FIG. 5(a)/(e)/(f) showing the opening as being closed, see paragraph 0037), wherein the at least one conductive bump extends into the at least one closed opening and defines at least one void with the at least one closed opening (FIG. 1: void within bumps 3, see paragraph 0027).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Yoshida to the teachings of Kim such that the .
Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (U.S. Patent No. 10,971,890 B2) in view of Yoshida (U.S. Pub. No. 2002/0125043 A1) as applied to claim 1 above, and further in view of Xia et al. (U.S. Pub. No. 2020/0035748 A1).
Regarding claim 7, Zou discloses an structure layer comprising a semiconductor layer comprising a light-emitting layer (FIG. 1: 104, see col. 3, line 34). Zou does not explicitly disclose an epitaxial structure comprising a first-type semiconductor layer, light-emitting layer, second-type semiconductor layer.
Xia discloses an epitaxial structure comprising a first-type semiconductor layer, light-emitting layer, second-type semiconductor layer (FIG. 3: 21/22/23, see paragraph 0030). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Xia to the teachings of Zou so as to form a plurality of light-emitting diodes (see paragraph 0030).
Zou, as modified by Xia, then discloses the first-type semiconductor layer having an upper surface (FIG. 1: upper surface of 200) and the second-type insulating layer having a lower surface (FIG. 1: lower surface of 200).
Zou is further silent in regard to an insulator disposed on the lower surface, wherein the at least one electrode passes through the insulating layer and is electrically connected to the second-type semiconductor layer.
Xia discloses an insulator disposed on the lower surface, wherein the at least one electrode passes through the insulating layer and is electrically connected to the second-type semiconductor layer (FIG. 7: 101, see paragraph 0058; 62 connects to 903 through 101). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to apply the teachings of Xia to the teachings of Zou so as to provide a protection 
Regarding claim 8, Zou, as previously modified by Xia discloses a plurality of the micro light emitting devices (FIG. 2: plurality of 200);
a flat layer disposed on the circuit substrate and located between the plurality of micro light-emitting devices (FIG. 2: 212, see col. 4, line 14); and
a common electrode extendedly disposed form the upper surface of the first-type semiconductor layer of one of the plurality of micro light-emitting devices along the flat layer to the upper surface of the first-type semiconductor layer of another of the plurality of micro light-emitting devices, and electrically connected to the first-type semiconductor layer (FIG. 2: 211, see col. 3, line 53).
Regarding claim 9, Zou, as previously modified by Yoshida, discloses the circuit substrate has a surface and a plurality of pads (Zou FIG. 2: plurality of pads to connect to the plurality of devices), at least one of the plurality of pads comprises the at least one closed opening (as previously modified by Yoshida, the pads of Zou comprise the opening), and the at last one closed opening exposes a part of the surface of the circuit substrate (see Yoshida FIG. 5(a)/(e)/(f) substrate exposed in opening).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN M BRADLEY whose telephone number is (571)272-3561. The examiner can normally be reached Mon-Fri (7:30am-5:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN M BRADLEY/Primary Examiner, Art Unit 2819